Exhibit 10.7

 

LOGO [g66276img1.jpg]   

FastenTech, Inc.

 

World Headquarters

8500 Normandale Lake Blvd.

Suite 1230

Minneapolis, MN 55437

 

 

Ronald B. Kalich    Telephone:    952.921.2090 President and CEO   
Corporate Fax:    952.921.2099      Email:    ron.kalich@fastentech.com

 

PRIVATE AND CONFIDENTIAL

 

January 9, 2004

 

To:     Mike Elia

From: Ron Kalich

 

Dear Mike:

 

This letter confirms your opportunity to accept the position of Senior
Vice-President and Chief Financial Officer of FastenTech, Inc., reporting
directly to me.

 

Your starting salary will be $225,000.00 per year, and will be reviewed
annually. Your annual bonus potential will be 50% of salary, based upon
corporate performance. You will be given an opportunity in the near future to
purchase 5,756.1 Class A Common Shares (currently approximately a .3% position
in the common equity of the Company) and 4,547.3 Class C 12% Junior Preferred
Shares of FastenTech, Inc., on the same terms as the original investors. In
addition, concurrent with your stock purchase, you will be granted an Option to
purchase 5,756.1 Class A Common Shares (currently a .3% position in the common
equity of the Company) according to the terms and conditions of the FastenTech,
Inc. 2001 Stock Incentive Plan. You will receive reimbursement for an approved
club membership and associated monthly dues and fees, as well as reimbursement
for a leased vehicle of your choosing (of an approximately $40,000 class), or
alternatively, a $1000.00 monthly car allowance. In addition, you will
participate in any benefit programs that are made generally available to senior
executives of the Company on the same terms and conditions as such other
executives.

 

The position, located at FastenTech World Headquarters in Minneapolis, Minnesota
will include a Relocation Package providing reimbursement for all reasonable
costs for sale of your existing home, house-hunting trips, transportation of
household goods, and purchase of a new residence. Such costs will be grossed-up
to be tax neutral.

 

In the event that your employment is terminated in the future for other than
cause or your voluntary resignation, you would receive monthly payments of your
salary in effect at that time, plus reimbursement of medical insurance, for a
period of twelve (12) months following such event. This Offer is effective
through January 15, 2004.

 

Offered by:

  /s/    RONALD B. KALICH            

FastenTech, Inc.

 

Accepted by:    

.